                        Case 3:20-cv-07811-RS Document 98-5 Filed 08/10/21 Page 1 of 15




               1    REES F. MORGAN (State Bar No. 229899)
                    JONATHAN R. BASS (State Bar No. 75779)
               2    STAN ROMAN (State Bar No. 87652)
                    MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
               3    WILLIAM ABRAMOVITZ(State Bar No. 319385)
                    COBLENTZ PATCH DUFFY & BASS LLP
               4    One Montgomery Street, Suite 3000
                    San Francisco, California 94104-5500
               5    Telephone: 415.391.4800
                    Facsimile: 415.989.1663
               6    Email:        ef-rfm@cpdb.com
                                  ef-jrb@cpdb.com
               7                  ef-sgr@cpdb.com
                                  ef-msc@cpdb.com
               8                  ef-wia@cpdb.com
               9    Attorneys for Claimants
                    First 100, LLC, 1st One Hundred Holdings, LLC
               10   and Battle Bom Investments Company,LLC
Q.
               11
 I    <0 m

(/)
      U lO
       « ^
                                                      UNITED STATES DISTRICT COURT
to    o
< u        •   12
oQ        S
o3 C
                                                     NORTHERN DISTRICT OF CALIFORNIA
^ (0 m
^         *J   13
3
      c   X
          <0
                                                          SAN FRANCISCO DIVISION
Q iO U.
               14

               15
                    UNITED STATES OF AMERICA,                              Case No. 3:20-cv-07811-RS
               16
                                        Plaintiff,
               17                                                          DECLARATION OF RYAN ANDERSEN
                                                                           IN SUPPORT OF CLAIMANTS'
               18                                                          OPPOSITION TO MOTION TO STRIKE
                    Approximately 69,370 Bitcoin (BTC), Bitcoin            THE CLAIMS OF CLAIMANTS BATTLE
               19   Gold (BTG), Bitcoin SV (BSV),and Bitcoin               BORN INVESTMENTS COMPANY,LLC,
                    Cash(BCH)seized from                                   FIRST 100,LLC AND 1ST ONE
               20   lHQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,                    HUNDRED HOLDINGS,LLC

               21                       Defendant.                         Date:    September 9, 2021
                                                                           Time:    1:30 p.m.
               22                                                          Ctrm:    3(Via Zoom)
                    First 100, LLC, 1st One Hundred Holdings,
               23   LLC,and Battle Bom Investments Company,                The Hon. Richard Seeborg
                    LLC,
               24                                                          Trial Date:         None Set
                                        Claimants.
               25

               26

               27

               28
                    18906.001 4849-5135-0260.3                                                  Case No. 3:20-cv-0781 l-RS
                                                                      ■I
                    DECLARATION OF RYAN ANDERSEN IN SUPPORT OF CLAIMANTS' OPPOSITION TO MOTION TO
                    STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                     LLC AND 1ST ONE HUNDRED HOLDINGS, LLC
Case 3:20-cv-07811-RS Document 98-5 Filed 08/10/21 Page 2 of 15
Case 3:20-cv-07811-RS Document 98-5 Filed 08/10/21 Page 3 of 15
Case 3:20-cv-07811-RS Document 98-5 Filed 08/10/21 Page 4 of 15




                     Exhibit 1
         Case
         Case17-14166-btb
              3:20-cv-07811-RS
                            Doc 294
                                Document
                                    Entered
                                         98-505/14/18
                                               Filed 08/10/21
                                                      15:41:54 Page
                                                                Page51
                                                                     ofof
                                                                        158




 1

 2

 3

 4   Entered on Docket
    May 14, 2018
___________________________________________________________________
 5

 6

 7

 8
       ROBERT E. ATKINSON, ESQ., Bar No. 9958
 9     Email: robert@nv-lawfirm.com
       ATKINSON LAW ASSOCIATES LTD.
10     8965 S Eastern Ave, Suite 260
       Las Vegas, NV 89123
11
       Telephone: (702) 614-0600
12     Facsimile: (702) 614-0647
       Attorney for Lenard E. Schwartzer, Trustee
13
                               UNITED STATES BANKRUPTCY COURT
14
                                      DISTRICT OF NEVADA
15
                                                          Case No. 17-14166-btb
16     In re:                                             Chapter 7
17
        RAYMOND NGAN,                                     ORDER APPROVING SALE
18
                              Debtor.                     Hearing Date: May 8, 2018
19                                                        Hearing Time: 1:30 p.m.
20

21                A motion entitled MOTION TO APPROVE SALE OF SUBSTANTIALLY ALL
22     ASSETS OF THE BANKRUPTCY ESTATE [DE #252] (the “Motion”), filed by chapter 7
23     trustee Lenard E. Schwartzer (“Trustee”), came on for hearing before the Court. Appearances
24     were as noted in the record. The Motion sought approval of the sale of substantially all of the
25     assets of the above-captioned bankruptcy estate (“Bankruptcy Estate”) to buyer Battle Born
26     Investments Company, LLC on the terms and conditions found in the Purchase and Sale
27     Agreement attached as Exhibit 1 to the Motion.
28                No opposition to the Application having been filed, and good cause appearing,


                                                    -1-
      Case
      Case17-14166-btb
           3:20-cv-07811-RS
                         Doc 294
                             Document
                                 Entered
                                      98-505/14/18
                                            Filed 08/10/21
                                                   15:41:54 Page
                                                             Page62
                                                                  ofof
                                                                     158




 1   IT IS HEREBY ORDERED:
 2       1. The Motion is GRANTED in full.
 3       2. The Purchase and Sale Agreement (“PSA”), attached hereto as Exhibit 1, is approved.
 4       3. The sale by the Bankruptcy Estate (“SELLER”) to buyer Battle Born Investments
 5          Company, LLC (“BUYER”) of the property described in Section 1.02 of the PSA is
 6          hereby approved pursuant to 11 U.S.C. 363(b). Per Section 1.02 of the PSA, Buyer is
 7          now the owner of the following property:
 8
                      All property of the Bankruptcy Estate, as such term is defined in 11 U.S.C. §
 9                     541, except for: (i) any property properly exempted by debtor Raymond
                       Ngan pursuant to 11 U.S.C. § 522; (ii) any liquidated property of the
10                     Bankruptcy Estate that has been reduced to monies and is in the possession
                       of the Trustee as of the date the Trustee signs this Agreement; and (iii) the
11
                       $10,000 payment made by Buyer to the Trustee. For avoidance of doubt, the
12                     term “Property” includes any and all claims and causes of action held by
                       SELLER against all persons and entities (inclusive of debtor Raymond
13                     Ngan) located anywhere in the world (collectively, the “Claims”). The term
                       ‘Claims’ includes all claims that currently can or could be brought by
14
                       SELLER under state law, federal law, international law, and/or bankruptcy
15                     law [including but not limited to all claims and causes of action that could be
                       brought under Chapter 5 of the United States Bankruptcy Code (11 U.S.C. §
16                     501 et seq.)], against any person or entity (other than Seller, the Trustee, or
17
                       his counsel). BUYER shall have sole authority and exclusive right to bring,
                       prosecute, and/or settle any of the Claims, and to collect on any judgment so
18                     obtained, in any appropriate court and venue anywhere in the world, without
                       permission or review by the Trustee or the Bankruptcy Court. In litigation
19                     on any of the Claims, Buyer can proceed as the successor-in-interest and/or
20
                       assignee of SELLER and/or the Trustee. All proceeds shall be the sole
                       property of BUYER.
21
         4. The Court finds that the sale is proposed and made in good faith, and thus the Buyer is
22
            afforded the protections of 11 U.S.C. § 363(m).
23
         5. The 14-day stay of sale imposed by Bankruptcy Rule 6004(h) is hereby waived. Upon
24
            the docketing of this order, the parties to the PSA are bound to all of the rights,
25
            obligations, terms, and conditions contained therein.
26
     IT IS SO ORDERED.
27
                                                # # #
28



                                               -2-
      Case
      Case17-14166-btb
           3:20-cv-07811-RS
                         Doc 294
                             Document
                                 Entered
                                      98-505/14/18
                                            Filed 08/10/21
                                                   15:41:54 Page
                                                             Page73
                                                                  ofof
                                                                     158




 1   Respectfully submitted by:
 2         /s/ Robert E. Atkinson
       ROBERT E. ATKINSON, ESQ.
 3
       Nevada Bar No. 9958
 4     Attorney for Lenard E. Schwartzer, Trustee

 5

 6                                   CERTIFICATION re: RULE 9021
 7
       In accordance with LR 9021, counsel submitting this document certifies that the order accurately
 8     reflects the court’s ruling and that (check one):

 9             The court has waived the requirements set forth in LR 9021(b)(1).
10
               No party appeared at the hearing or filed an objection to the motion.
11
              I have delivered a copy of this proposed order to all counsel who appeared at the
12            hearing, and any unrepresented parties who appeared at the hearing, and each has
13
              approved or disapproved the order, or failed to respond, as indicated below:

14                 Ryan A. Andersen, Esq. – APPROVED
15
              I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
16            order with the motion pursuant to LR 9014(g), and that no party has objected to the
              form or content of the order.
17

18

19

20

21

22

23

24

25

26

27

28



                                                 -3-
Case
Case17-14166-btb
     3:20-cv-07811-RS
                   Doc 294
                       Document
                           Entered
                                98-505/14/18
                                      Filed 08/10/21
                                             15:41:54 Page
                                                       Page84
                                                            ofof
                                                               158




                        EXHIBIT 1
                               to
                          ORDER
Case
Case17-14166-btb
     3:20-cv-07811-RS
                   Doc 294
                       Document
                           Entered
                                98-505/14/18
                                      Filed 08/10/21
                                             15:41:54 Page
                                                       Page95
                                                            ofof
                                                               158
Case 3:20-cv-07811-RS
     17-14166-btb Doc Document
                      294 Entered
                               98-505/14/18
                                     Filed 08/10/21
                                            15:41:54Page
                                                      Page
                                                         106ofof15
                                                                 8
Case 3:20-cv-07811-RS
     17-14166-btb Doc Document
                      294 Entered
                               98-505/14/18
                                     Filed 08/10/21
                                            15:41:54Page
                                                      Page
                                                         117ofof15
                                                                 8
Case 3:20-cv-07811-RS
     17-14166-btb Doc Document
                      294 Entered
                               98-505/14/18
                                     Filed 08/10/21
                                            15:41:54Page
                                                      Page
                                                         128ofof15
                                                                 8
Case 3:20-cv-07811-RS Document 98-5 Filed 08/10/21 Page 13 of 15




                     Exhibit 2
        Case 3:20-cv-07811-RS
             17-14166-btb Doc Document
                              442 Entered
                                       98-503/15/19
                                             Filed 08/10/21
                                                    10:49:03Page
                                                              Page
                                                                 141ofof15
                                                                         2




 1   ANDERSEN LAW FIRM, LTD.
 2   Ryan A. Andersen, Esq.
     Nevada Bar No. 12321
 3   101 Convention Center Drive
     Suite 600
 4   Las Vegas, Nevada 89109
     Email: ryan@vegaslawfirm.legal
 5
     Phone: 702-522-1992
 6   Fax: 702-825-2824

 7   Attorneys for First 100, LLC and
     1st One Hundred Holdings, LLC
 8

 9
                                 UNITED STATES BANKRUPTCY COURT
10
                                             DISTRICT OF NEVADA
11

12    In re:                                             Case No.: 17-14166-BTB
                                                         Chapter 7
13
      RAYMOND NGAN,
14                                                       WRIT OF ASSISTANCE
                      Debtor.
15

16   TO:       THE UNITED STATES MARSHALS SERVICE, GREETINGS:

17             WHEREAS, First 100, LLC and 1st One Hundred Holdings, LLC (“Creditors”) are entitled to

18   a Writ of Assistance to obtain possession of certain financial documents, correspondence, and other

19   information (“Information”), pursuant to an order of this Court dated March 13, 2019 (“Order”), such

20   Order entered in favor of Creditors and directing the United States Marshals Service to locate and seize

21   the Information, as specified in the Order, and further requiring any person or entity in possession of

22   the Information to deliver the Information to the United States Marshals Service. A true and correct

23   copy of the Order is attached hereto.

24             NOW THEREFORE, in the name of the United States of America, you are hereby

25   commanded and directed to provide such assistance to Creditors as may be necessary to expeditiously

26   obtain possession of any and all of Raymond Ngan’s relevant financial documents, correspondence,

27   and other information, including by taking possession of any and all of Debtor’s electronic devices


                                                     1 of 2
        Case 3:20-cv-07811-RS
             17-14166-btb Doc Document
                              442 Entered
                                       98-503/15/19
                                             Filed 08/10/21
                                                    10:49:03Page
                                                              Page
                                                                 152ofof15
                                                                         2




 1   capable of storing any electronic information. The United States Marshals Service is hereby authorized

 2   to use reasonable force in the enforcement of the Order and this Writ of Assistance, and Creditors shall

 3   hold the United States Marshals Service harmless of any liability that may be imposed as a result of

 4   the execution of this Writ of Assistance.

 5          WITNESS my hand and the seal of this Court this _15__ day of March, 2019.

 6                                                        CLERK OF THE COURT

 7

 8

 9                                                         _____________________
                                                           Clerk
10   Respectfully submitted by:
11   ANDERSEN LAW FIRM, LTD.
12
     By:    /s/ Ryan A. Andersen
13          Ryan A. Andersen, Esq.
            Nevada Bar No. 12321
14          101 Convention Center Drive
            Suite 600
15          Las Vegas, Nevada 89109
16
     Attorneys for First 100, LLC and
17   1st One Hundred Holdings, LLC

18

19

20

21

22

23

24

25

26

27


                                                     2 of 2
